Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-2, 4-10, 12-18, 20-24 are pending in this application.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.



Claim Objections

Claim 9 recites, in part, “wherein the access rule includes wherein the access rule includes an authorized action and an authorized resource” in lines 23-25.  The claim limitation contains a grammatical error and an appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4-10, 12-18 and 20-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marin et al., US 2014/0195644 (hereinafter Marin) in view of Shuman et al., US 2014/0244768 (hereinafter Shuman) and further in view of Ling, US 2002/0111907 (hereinafter Ling).

For claims 1 and 17, Marin teaches a computer-implemented method for sale and purchase of device data obtained as a result of operations of one or more devices comprising: 
transforming, by applying rules, the device data from the one or more devices into formatted device data that is useable for the sale and purchase (see Marin, [0112] – [0114], “upload various feeds and manage them in a content distribution network...CMDS” where “publisher can create feeds and manage them in CMDS.  The CMDS allows for distribution of feeds to content subscribers on the CMDS”, [0199], “for every field in the CMDS, the format of the incoming data (from various publishers or feeds) may or may not match the format stored by CMDS. In this case, the data needs to be transformed or normalized into a standard format suitable for storage by CMDS. These transformation rules should be configurable by the end user,” [0014], “tracking transactions based on consumption of content or broadcasting of content through the computer platform, and processing transactions based on one or more transaction rules associated with the account”);
storing the formatted device data into a data store based on one or more data descriptions indexed by a parameter (see Marin, [0139], “The purpose of subscription groups is for publishers to create composite feeds from multiple content sources. The subscription group can decide (1) which data feeds they want to obtain data from” where subscription group represents grouping of device data feed into a container, [0156], “search index for all data within a mapping group”);
generating a descriptive listing of the formatted device data (see Marin, [0125], “feeds which have the following parameters...Subscription Type”, [0169] – [0187] where “UI pages” for user feed comprises “For each feed, view the name, admin, type, visibility, stats, pending approval, etc” and user able to “View list of visible available feeds” along with parameters representing the descriptive listing of the device data).

While Marin teaches publishing the descriptive listing of device data in a data directory for a search or query (see [0141], “data is visible to all content subscribers, editors and externally to search engines,” [0125] – [0130], [0156], [0169] – [0187], “View list of visible available feeds”), Ling teaches publishing the descriptive listing of device data available for purchase in a data directory for a search or query (see Fig. 14, [0171], “content item is being purchased by a user” where user click on content item that is available for purchase).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Marin with the teachings of Ling to provide API call features for a vendor to allow for efficient purchase or services or content via online portals (see Ling, [0129], “micropayment API 90 contains Simple Object Access Protocol ("SOAP") function calls that are called by vendors to invoke the services provided by MSP 60 when a user clicks on a link corresponding to a content item, tangible good, or service that is available for purchase. The SOAP function calls are included in the web pages designed by the vendors (using ASP/HTML/XML/Java Script/PERL or other technologies), allowing them to use a very simple and efficient mechanism to offer electronic tokens as a payment method without having to invest too much time, money, or implementation effort in redesigning their web site. API 90 enables vendors to easily provide micropayment services to users without having to install separate client software provided by MSP 60. Vendors simply invoke API 90 function calls when users desiring to purchase items on the vendors' web sites click on links or buttons on the web site corresponding to the item desired for purchase”).

The combination further teaches
facilitating the sale and purchase involving the formatted device data in response to receiving information from the data directory (see Marin, [0014], “tracking transactions based on consumption of content or broadcasting of content through the computer platform, and processing transactions based on one or more transaction rules associated with the account”, [0098], “configured to credit and debit accounts for content sources and content subscribers dynamically based on distribution. In an embodiment, the transaction utility (32) may keep track of a net balance as between two subscribers that exchange content with each other,” Ling, [0117], [0124], [0129] – [0130]),
wherein facilitating the sale and purchase involving the formatted device data comprises configuring at least one Application Programming Interface (API) key (see Ling, [0117], [0124], [0129] – [0130], user 50 clicks on a link corresponding to...service to purchase, the micropayment API function calls,” [0179] – [0181], API call creates “user ID with a time variant encryption key” to be implemented “so that the user’s purchase may be authorized,” [0206], [0227] – [0028]), 
wherein the at least one API key is associated with a receiver endpoint and at least one access rule identified by the API key for accessing the formatted device data, wherein the access rule includes an authorized action and an authorized resource (see Ling, [0072] – [0073], “For example, when a user desires to purchase a news article on a news web site, the user may simply click on the article's URL to invoke an API function call that will send the news web site information and the article's information to the micropayment server. Upon receiving the news web site information, the micropayment server validates the vendor then displays a "buy" window for the user to confirm or cancel the purchase. The buy window contains the article's information, which may include the title and a brief description of the article being purchased, its price, and whether there are any incentives offered to the user for purchasing the article, among other parameters. Upon confirming the purchase, the micropayment server verifies the user's login information, his/her micropayment account balance, and other security mechanisms. The micropayment server then sends the authorization to the news web site granting the user's access to the article being purchased,” [0117], “The micropayment API function calls may also be used to lock the content item to user 50 to prevent user 50 from copying the content item's URL and sending it to other users without them having to pay for the content item” where accessing and locking of content item represents authorized actions over an authorized resource, see Marin, [0084], “Platform clients may define as yet another attribute the parameters for enabling other platform clients to consume selected streams of their own information. The data exchange component (30) may be implemented as an API. The data exchange component (30) enables platform clients who are subscribed to receive updates from another platform client to receive and use the updates immediately by subscribing to feeds,” [0140], “in CMDS, publishers can create multiple subscription groups per account...re-map their API keys to a different subscription group so they don't have change their production API key” where API key with associated subscription group represents API key to at least one container, [0169] – [0181], “may incorporate a user interface (UI) comprising the following UI pages...Get your API key that retrieves your composite feed” and where API key utilized to get requested portion of feed(s) in a transaction that user is authorized to access), and
allowing the receiver endpoint to access the device data by looking up access rule associated with the API key presented by the receiver endpoint and confirming that the access rule matches the requested action on the requested resource (see Ling, [0072] – [0073], “Upon confirming the purchase, the micropayment server verifies the user's login information, his/her micropayment account balance, and other security mechanisms. The micropayment server then sends the authorization to the news web site granting the user's access to the article being purchased,” [0117], , [0124] – [0127], “authorizing users to make purchases using their micropayment user account” and “The databases also store data corresponding to all transactions between users and vendors, including the users' purchases of electronic tokens and tangible goods, content, or services from the vendors” where API allows user to purchase subscription data, and look up purchases/subscriptions in database associated with particular type of purchase from specific vendor).

Shuman teaches a computer-implemented method for transactions involving device data obtained as a result of operations of one or more Internet of Things (IoT) devices comprising: transforming, by applying rules, the device data from the one or more IoT devices into formatted device data that is useable for the transactions (see [0007], “can subscribe to data relating to certain topics” from IoT devices, [0029], “specifying how data should be formatted...transmitted, routed and received at the destination,” [0049], “publish-subscribe messaging model and mechanisms to automatically expand a social network associated with the various IoT devices 110-120” where “IoT device subdivisions may publish status data that relates to certain topics, which may be managed in a distributed manner at each IoT network,” [0061] – [0063] communication devices “converting information from one format to another” and device data “formatted for output” where formatted/converted IoT device operations represents transformed device data from IoT devices for subscriptions, and where subscription data represent transactions, and where device data from the one or more IoT devices” represents non-functional descriptive material).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Marin with the teachings of Shuman to provide for publish-subscription based communication between IoT devices such that received subscription/transaction data may be used to adjust actions by the subscribing IoT device (Shuman, [0007], [0049] – [0050], [0068], “For example, traffic and weather sensor IoT devices may generate traffic and weather data and a vehicle IoT device may desire access to that traffic and weather data to appropriately adjust a route in the event that bad traffic or weather conditions may exist. Accordingly, as will be described in further below, various IoT devices that are organized or otherwise formed into different IoT networks can use a publish-subscribe messaging model and/or automatically expand social networks associated therewith to find relevant information from other IoT devices that can improve performance and effectiveness”).


For claim 9, Marin teaches a system for transactions involving device data obtained as a result of operations of one or more devices comprising:
a database to receive data from one or more devices (see [0112] – [0114], “upload various feeds and manage them in a content distribution network...CMDS” where “publisher can create feeds and manage them in CMDS” where CMDS represents a database to receive device data from publishers);
a module for transforming, by applying rules, the device data from the one or more devices into formatted device data that is usable for the transactions (see [0112] – [0114], “upload various feeds and manage them in a content distribution network...CMDS” where “publisher can create feeds and manage them in CMDS.  The CMDS allows for distribution of feeds to content subscribers on the CMDS”, [0199], “for every field in the CMDS, the format of the incoming data (from various publishers or feeds) may or may not match the format stored by CMDS. In this case, the data needs to be transformed or normalized into a standard format suitable for storage by CMDS. These transformation rules should be configurable by the end user”);
storing the formatted device data into a datastore based on one or more data descriptions (see [0139], “The purpose of subscription groups is for publishers to create composite feeds from multiple content sources. The subscription group can decide (1) which data feeds they want to obtain data from” where subscription group represents grouping of device data feed into a container, [0156], “search index for all data within a mapping group”); 
generating a descriptive listing of the formatted device data (see [0125], “feeds which have the following parameters...Subscription Type”, [0169] – [0187] where “UI pages” for user feed comprises “For each feed, view the name, admin, type, visibility, stats, pending approval, etc” and user able to “View list of visible available feeds” along with parameters representing the descriptive listing of the device data).

While Marin teaches publishing the descriptive listing (see [0045] – [0049], allow “client” to be able to “subscribe to it”, [0052], “content subscribers can subscribe to feeds provided by others”, [0169] – [0187], “View list of visible available feeds”), Ling teaches publishing the descriptive listing of device data available for purchase in a data directory for a search or query (see Fig. 14, [0171], “content item is being purchased by a user” where user click on content item that is available for purchase).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Marin with the teachings of Ling to provide API call features for a vendor to allow for efficient purchase or services or content via online portals (see Ling, [0129], “micropayment API 90 contains Simple Object Access Protocol ("SOAP") function calls that are called by vendors to invoke the services provided by MSP 60 when a user clicks on a link corresponding to a content item, tangible good, or service that is available for purchase. The SOAP function calls are included in the web pages designed by the vendors (using ASP/HTML/XML/Java Script/PERL or other technologies), allowing them to use a very simple and efficient mechanism to offer electronic tokens as a payment method without having to invest too much time, money, or implementation effort in redesigning their web site. API 90 enables vendors to easily provide micropayment services to users without having to install separate client software provided by MSP 60. Vendors simply invoke API 90 function calls when users desiring to purchase items on the vendors' web sites click on links or buttons on the web site corresponding to the item desired for purchase”).

	The combination further teaches
a gateway for facilitating transactions involving the formatted device data in response to receiving information form the descriptive listing (see Marin, [0014], “tracking transactions based on consumption of content or broadcasting of content through the computer platform, and processing transactions based on one or more transaction rules associated with the account”, [0098], “configured to credit and debit accounts for content sources and content subscribers dynamically based on distribution. In an embodiment, the transaction utility (32) may keep track of a net balance as between two subscribers that exchange content with each other”),
wherein facilitating transactions involving the formatted device data comprises configuring at least one API key for purchase (see Marin, [0084], “Platform clients may define as yet another attribute the parameters for enabling other platform clients to consume selected streams of their own information. The data exchange component (30) may be implemented as an API. The data exchange component (30) enables platform clients who are subscribed to receive updates from another platform client to receive and use the updates immediately by subscribing to feeds,” [0140], “in CMDS, publishers can create multiple subscription groups per account...re-map their API keys to a different subscription group so they don't have change their production API key” where API key with associated subscription group represents API key to at least one container, [0169] – [0181], “may incorporate a user interface (UI) comprising the following UI pages...Get your API key that retrieves your composite feed” and where API key utilized to get requested portion of feed(s) in a transaction that user is authorized to access, Ling, [0117], [0124], [0129] – [0130]), 
wherein the at least one API key is associated with a receiver endpoint and at least one access rule identified by the API key for accessing the formatted device data, wherein the access rule includes an authorized action and an authorized resource (see Ling, [0072] – [0073], “For example, when a user desires to purchase a news article on a news web site, the user may simply click on the article's URL to invoke an API function call that will send the news web site information and the article's information to the micropayment server. Upon receiving the news web site information, the micropayment server validates the vendor then displays a "buy" window for the user to confirm or cancel the purchase. The buy window contains the article's information, which may include the title and a brief description of the article being purchased, its price, and whether there are any incentives offered to the user for purchasing the article, among other parameters. Upon confirming the purchase, the micropayment server verifies the user's login information, his/her micropayment account balance, and other security mechanisms. The micropayment server then sends the authorization to the news web site granting the user's access to the article being purchased,” [0117], “The micropayment API function calls may also be used to lock the content item to user 50 to prevent user 50 from copying the content item's URL and sending it to other users without them having to pay for the content item” where accessing and locking of content item represent authorized actions over an authorized resource, see Marin, [0084], “Platform clients may define as yet another attribute the parameters for enabling other platform clients to consume selected streams of their own information. The data exchange component (30) may be implemented as an API. The data exchange component (30) enables platform clients who are subscribed to receive updates from another platform client to receive and use the updates immediately by subscribing to feeds,” [0140], “in CMDS, publishers can create multiple subscription groups per account...re-map their API keys to a different subscription group so they don't have change their production API key” where API key with associated subscription group represents API key to at least one container, [0169] – [0181], “may incorporate a user interface (UI) comprising the following UI pages...Get your API key that retrieves your composite feed” and where API key utilized to get requested portion of feed(s) in a transaction that user is authorized to access), and 
allowing the receiver endpoint to access the device data by looking up access rule associated with the API key presented by the receiver endpoint and confirming that the authorized action and the authorized resource in the access rule matches the requested action on the requested resource (see Ling, [0072] – [0073], “Upon confirming the purchase, the micropayment server verifies the user's login information, his/her micropayment account balance, and other security mechanisms. The micropayment server then sends the authorization to the news web site granting the user's access to the article being purchased,” [0117], , [0124] – [0127], “authorizing users to make purchases using their micropayment user account” and “The databases also store data corresponding to all transactions between users and vendors, including the users' purchases of electronic tokens and tangible goods, content, or services from the vendors” where API allows user to purchase subscription data, and look up purchases/subscriptions in database associated with particular type of purchase from specific vendor).

Shuman teaches a system for transactions involving device data obtained as a result of operations of one or more Internet of Things (IoT) devices comprising: transforming, by applying rules, the device data from the one or more IoT devices into formatted device data that is useable for the transactions (see [0007], “can subscribe to data relating to certain topics” from IoT devices, [0029], “specifying how data should be formatted...transmitted, routed and received at the destination,” [0049], “publish-subscribe messaging model and mechanisms to automatically expand a social network associated with the various IoT devices 110-120” where “IoT device subdivisions may publish status data that relates to certain topics, which may be managed in a distributed manner at each IoT network,” [0061] – [0063] communication devices “converting information from one format to another” and device data “formatted for output” where formatted/converted IoT device operations represents transformed device data from IoT devices for subscriptions, and where subscription data represent transactions, and where device data from the one or more IoT devices” represents non-functional descriptive material).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Marin with the teachings of Shuman to provide for publish-subscription based communication between IoT devices such that received subscription/transaction data may be used to adjust actions by the subscribing IoT device (Shuman, [0007], [0049] – [0050], [0068], “For example, traffic and weather sensor IoT devices may generate traffic and weather data and a vehicle IoT device may desire access to that traffic and weather data to appropriately adjust a route in the event that bad traffic or weather conditions may exist. Accordingly, as will be described in further below, various IoT devices that are organized or otherwise formed into different IoT networks can use a publish-subscribe messaging model and/or automatically expand social networks associated therewith to find relevant information from other IoT devices that can improve performance and effectiveness”).


For claims 2, 10, 18, Shuman teaches wherein transforming, by applying rules, the device data from the one or more IoT devices into formatted device data that is useable for the sale and purchase further comprises using one or more data descriptions to describe type of data received from a plurality of devices (see Shuman, [0026], “IoT device can have a particular set of attributes (e.g., a device state or status, such as whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, and so on, a cooling or heating function, an environmental monitoring or recording function, a light-emitting function, a sound-emitting function, etc.),” [0036], “monitor or manage attributes, activities, or other states associated with the various IoT devices,” [0051], “subscribe to certain events, status updates, environmental data, or other suitable information that the other IoT device 110-120 may publish,” [0071] – [0072], “status data” associated with IoT device such as “status updates on traffic and weather topics” from “a particular IoT network” [0076], “certain events, status updates, environmental data, analytics, or other suitable information that the other IoT device publishes” where managed attributes, activities and states/status from IoT devices represents data descriptions to describe type of data from each IoT device managed).

For claims 4, 12, 20, Marin teaches wherein generating a descriptive listing of the formatted device data and providing public access to the descriptive listing further comprises publishing the type of device data available indexed by one or more data description thereby enabling at least one end user to select device data based on the one or more data description (see [0169] – [0195], “View list of visible available feeds” where list represents indexed data by data type “visible available”).

For claims 5, 13, 21, Marin teaches wherein the one or more data descriptions further comprises data parameters containing any of account ID, container ID, meta data of the data model, relevance, privacy configuration, price and a combination thereof (see [0169] – [0195], “For each feed, view the name, admin, type, visibility, stats” where visibility represents privacy configuration).

For claims 6, 14, 22, Marin teaches wherein facilitating sale and purchase involving the formatted device data in response to receiving information from the descriptive listing further comprises display a rating for the available device data based on any of relevance, frequency of availability, quality of device data from a particular source and a combination thereof (see [0118], “ranking of their owned and subscribed feeds”, [0139]). 

For claims 7, 15, 23, Marin teaches wherein the quality of device data further comprises any of completeness, accuracy and a combination thereof (see [0118], [0139], “their relative rankings--i.e. which data feed they consider to be more accurate in the event that multiple data feeds contain the applicable field”).

For claims 8, 16, 24, Marin teaches wherein facilitating sale and purchase involving the formatted device data in response to receiving information from the descriptive listing further comprises enabling sale and purchase of the selected device data by configuring the at least one API key to at least one of containers, wherein the at least one API key is associated with a receiver endpoint and at least one access rule identified by the API key (see [0014], “transactions based on consumption of content or broadcasting of content through the computer platform, and processing transactions based on one or more transaction rules associated with the account” transactions comprises sale and purchase of consumed data, [0140], “in CMDS, publishers can create multiple subscription groups per account...re-map their API keys to a different subscription group so they don't have change their production API key” where API key with associated subscription group represents API key to at least one container, [0169] – [0181], “may incorporate a user interface (UI) comprising the following UI pages...Get your API key that retrieves your composite feed” and where API key utilized to get requested feed in a transaction).



Response to Arguments

Applicant's arguments with respect to claims rejected under pre-AIA  35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

The applicant argues the prior art does not teach newly amended claim 1, reciting in part “wherein the at least one access rule identified by the API key for accessing the formatted device data, wherein the access rule includes an authorized action and an authorized resource, and allowing the receiver endpoint to access the device data by looking up access rule associated with the API key presented by the receiver endpoint and confirming that the access rule matches the requested action on the requested resource.”  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above, Ling teaches allowing the receiver endpoint to access the device data by looking up access rule associated with the API key presented by the receiver endpoint and confirming that the authorized action and the authorized resource in the access rule matches the requested action on the requested resource (see Ling, [0072] – [0073], “Upon confirming the purchase, the micropayment server verifies the user's login information, his/her micropayment account balance, and other security mechanisms. The micropayment server then sends the authorization to the news web site granting the user's access to the article being purchased,” [0117], , [0124] – [0127], “authorizing users to make purchases using their micropayment user account” and “The databases also store data corresponding to all transactions between users and vendors, including the users' purchases of electronic tokens and tangible goods, content, or services from the vendors” where API allows user to purchase subscription data, and look up purchases/subscriptions in database associated with particular type of purchase from specific vendor).  Specifically, the API provides a method of purchasing content provided by the user and listing the stored content in an associated database.  When the user wishes to consume the purchase, the selected content is looked up, along with the access rules associated with the purchased content, and the matching content is provided.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mohajeri, US 2013/0273886.
Wu et al., US 2014/0150078.
Lovegrove et al., US 2014/0101676.
Roberts US 2010/0100950.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169